Title: To Alexander Hamilton from William North, February 11—13, 1800
From: North, William
To: Hamilton, Alexander


          
            Sir,
            Adjutant General’s office New York Feby 11th 1800.
          
          I have thought it proper to collect in one view, several small points respecting the service which have been noted from time to time, and which more or less appeared to me to deserve attention. they are presented for your decission.
          It is necessary that an Officer of higher rank than a Captain or of more force than the present Commandant should be ordered to take charge of the forts in this harbour. from the observations, which the shortness of the time I was on the Islands allowed me to make & from the information which I have received, the discipline of the Garrison is not attended to and that nothing is in a situation to meet the attack of a privateer of 10 Guns—there are cannon and carriages on Ellis’ Island, but the guns lie on the ground & the carriages are under a shed—I have been informed that there is not a charge of powder on either Island neither for ordnance, nor small arms & the cursory view which I had of the Muskets which I had on the day of Muster, at least at Ellis’ Island, convinced me they — were generally unfit for service & that for the purpose of attacking an enemy or stoping a deserter the bayonet was the only weapon on which they could depend.
          Francis VanErp and Daniel Moses, the one a private in Captain Freeman’s Company, and upon his, departure left at New York, with the yellow fever; the other a deserter from the same company and apprehended and confined as such by Captain Stille, but since said to be released by Captain Eddins with your approbation—being at present unemployed at Fort-Jay, and in this situation, having it very much in their power to desert. I have directed them to do duty in Captain Stille’s company, which is deficient in point of numbers, and as the distance they are from their corps, renders it difficult to convey them there, without giving them frequent opportunities of escaping. it is submitted whether it would not be proper to transfer them entirely to Capt Stille.
          Fort Mifflin is commanded by a Lieut, and that Lieutenant a Paymaster while a Captain is in the vicinity superintending a few men at a laboratory—I say a few, because in Lieutenant Memingers return, it is noted that the Artificers of Captain Elliots company are on command at Fort Mifflin making gun carriages & that the matrosses have been sent there to stay during the Winter, not having work for them at the laboratory; of the two other Captains whose companies are at that post, one is sick & probably will die, the other, Captain Cochran is on furlough.
          There are two men under confinement at Fort Mifflin for desertion, one belonging to Capt Cochran, the other to Capt Morris—how long they have been confined does not appear, but probably for a length of time—One of the men lately brought from thence & tried at Fort-Jay had been confined for eight Months! If it should be thought proper to have those men tried, who shall preside? & would it not be proper to let Capt. Morris’s man be punished at Fort Mifflin, & do duty there till he could be sent to his company?
          There have been frequent complaints made of the want of arms &ca among the recruiting parties—Major Cass states that he has not arms enough to furnish out a quarter guard, that he has already written to Colonel Stevens and Mr Hogdon upon the subject, but has received no supply—that he has also enlisted a drummer and a fifer, but that he has no instruments for them.
          It appears that a detachment of the 1st. Regiment of Infantry is stationed at West Point would it not be better for the advantage of the service to order them, when the river opens to rejoin the Regiment to which it belongs & have their place supplied by a Company or Section of a Company of one of the Regiments at Scotch Plains—their proximity would facilitate their being relieved when found convenient or necessary. it appears to me that an advantage would result from sending every man belonging to the four Old regiments of Infantry to their Corps. it is not improbable but that the frontier regiments may want need all their strength—If infantry is necessary on the Sea Coast & there should be none belonging to the old Regiments to be found there, it would be less expensive for Congress in the event of a disbandment to keep some Companies of the new troops, than to march back the old.
          There are soldiers employed on board the Gally Senator Ross, & probably on board other vessels or boats in the Mississippi & if there are armed vessels on the lakes next summer, other soldiers will undoubtedly be employed in the same manner—knowing the ruin which attends a Corps split & frittered into small & distant detachments, and the decriped state of the frontier Regiments, I am persuaded that it would be more advantageous & proper to employ marines in this service
          As the terms of enlistment are changed, would it not be of service to order all those men who have been inlisted for five years in the new regiments, to be sent on or before the 15th. of March under the command of an Officer, those of Smiths & Rices Brigades to new York—those southward, to Harpers ferry, in order if Congress approve of their being retained in service to be sent to the Old regiments—if the 12 Regiments should be disbanded, & the men for 5 Years remain with them till this takes place, they will disband themselves, whether Congress wish to keep them, or not: and if the new raised Regiments remain, I can see no detriment which can arise to the service from sending the five years men to those which are in so much want of recruits.
          As you are fully acquainted with the ill consequences resulting from the circuitous mode of deciding on sentences of Courts Martial where Death is the award, I forbear to say more than that the sentence of Moses Montcalm a private in the 12th Regiment is not yet acted upon—& that from delays in such circumstances not only the feelings of the Culprit are unnecessarily tortured, the force of example is in a manner lost & the whole proceedings frequently rendered of no effect, by the escape of the person, who is left for months in a guard house, till he becomes either an object of commiseration & is suffered to enjoy a liberty which he takes advantage of, or from being continually seen for a length of time by his guard ceases to be an object of their attention
          Enclosed are the proceedings of the Court Martial with respect to Lt Hoffman, believing that his feelings during a state of suspence must be in the highest degree painful, I should have immediately sent them to the Secretary at War, had it not appeared to me that there was a propriety & that possibly the unfortunate Young Man might receive some advantage in my laying them before you.
          The sentence of the same court on Christopher Starks I have taken the liberty of approving in your name & of remitting the stripes & as there appeared no further business before the Court, of disolving it
          I am with the greatest respect Sir, Your most obt Servt.
          
            W North
            Adj General
          
          
            
            
              Feby 13th.
            
            PS. Since writing this Letter, I find by  a return recd from Harpers ferry that a part of Capt Elliots compy of artillery are there under the comd. of a Lieutenant—
          
        